DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 8 and 18 recite “identifying a count of consecutive failures in which corresponding regions of the 30first image and the second image fail to meet the predesignated first condition”. Thus, “a count of consecutive failures” is defined for counting the failures of regions of the first image and the second image. Further, the second image and the third image are divided into a second number of regions based on a second segmentation method different from the first segmentation method to 39identify the difference between the images. Then, claim recites “when the count of consecutive failures satisfies a predesignated second condition”. It is unclear that the the count of consecutive failures” counts the failures corresponding to which regions of a pair images (first image and second image/second image and third image).	
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-16 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Andreev (U.S. Patent No. 8,619,198 B1).

	Regarding claim 1, Andreev discloses an electronic device, comprising: 
a display device (FIG. 1; Col 2, lines 66-67 to Col 3, lines 1-19, an exemplary video system 100 is capable of presenting video content to one or more viewers in real time … Various types of video system components and hardware may be used for displaying video … For example, one or more computer systems, hand held devices (e.g., personal digital assistants (PDAs), cellular telephones, etc.), displays (e.g., televisions); Col 12, lines 1-8, FIG. 7 shows an example of a generic computer system 700 can be used for operations of the frame predictor 204 (as shown in FIG. 2) or may be included in the game console 110; Col 12, lines 32-37, in another implementation, the input/output device 740 includes a display unit for displaying graphical user interfaces); and 
Col 12, lines 9-19, the system 700 includes a processor 710, a memory 720, a storage device 730, and an input/output device 740.  Each of the components 710, 720, 730, and 740 are interconnected using a system bus 750), wherein the processor is configured to: 
execute an application program (Col 12, lines 9-19, the processor 710 is capable of processing instructions for execution within the system 700; Col 2, lines 66-67 to Col 3, lines 1-19, For this particular system 100, the video content can be presented for an online application such as a video game); 
based on detecting a frame drop (FIG. 3; Col 6, lines 12-67 to Col 8, lines 1-28, the frame predictor 204 (shown in FIG. 2) may provide the functionality of one or more of the processing stages illustrated in the figure … In one arrangement, as the frame produced by production path 302 (e.g., frame 104a) is presented (e.g., on a display) and as the production path 304 is creating the next frame (e.g., frame 104b), the production path 306 uses information from the other production paths 302, 304 to produce the predicted frame 108a; Col 7, lines 46-67 to Col 8, lines 1-28, in this arrangement, depth information stored in the depth buffers 312a, 312b is used for frame prediction.  In particular, the production path 306 includes a velocity calculator 314 that uses the depth information from the depth buffers 312a, 312b to represent the change of the model 308a (e.g., represented in frame 104a) compared to the model 308b (e.g., represented in frame 104b) ... Based upon information from the depth buffers 312a, 312b and the additional data 316, the velocity calculator 314 calculates a velocity for one or more points represented in each of the frames 104a, 104b.  In general, such velocities represent the changes experienced by content of one frame (e.g., frame 104a) to another frame (e.g., frame 104b) … By calculating the velocities for each pixel or pixel group, a range can be determined that represents the change in content from the frame 104a to the frame 104b (or more, if additional frames are used). Thus, a frame drop is detected by calculating the change in content from the frame 104a to the frame 104b when additional frames are used), identify an insertion position of an interpolation image based on a plurality of images related to execution of the 10application program (Col 9, lines 66-67 to Col 10, lines 1-9, referring to FIG. 5, upon producing an intermediate frame or multiple intermediate frames (e.g., the intermediate frames 210) one or more methodologies and techniques may be implemented for identifying one or more insertion points in a frame sequence and inserting the intermediate frames.  In this illustration, frames 108a and 108b are being inserted into a frame sequence that includes frames 104a, 104b and 104c (as shown in FIG. 3).  In general, the frames being inserted (e.g., frames 108a, 108b) are inserted into positions such that a smooth video presentation is provided by the enhanced frame sequence; Col 10, lines 36-46,  Timing characteristics associated with a frame sequence may also be used to identify insertion locations for the intermediate frames.  For example, a time period between two produced frames (in a frame sequence) may be used for defining one or more insertion locations.  The frame rate for presenting a video sequence may also be used for defining insertion locations.  For example, the time period between frames may be determined from a frame rate, measured, or using one or more other techniques.  The time period between frames can then be divided (e.g., divided in half) to identify insertion locations); 
generate an interpolation image corresponding to the identified insertion position of the interpolation image (Col 6, lines 48-67, based upon the production of the frames 104a and 104b, one or more intermediate frames may be predicted and produced by a production path 306.  In this illustration, the predicted frame 108a is shown as being produced by the production path 306; Col 8, lines 35-62, the production path 306 also includes a frame editor 324 that uses the velocity information from the velocity buffer 320 to produce one or more intermediate frames (e.g., predicted frame 108a) … As illustrated in the figure, information and content associated with both of the frames 104a and 104b are provided (respectively by the production paths 302 and 304) to the frame editor 324 for the production of the frame 108a); and 
insert the interpolation image into at least a portion of the plurality of images according to the identified insertion position (Col 6, lines 48-67, further, the production path 306 can insert the predicted frame 108a at an appropriate location between the frames 104a and 104b).

	Regarding claim 2, Andreev discloses everything claimed as applied above (see claim 1), and Andreev further disclose wherein the processor is further configured to: 
identify a difference between images having adjacent playback time points from among the plurality of images (Col 2, lines 26-40, the computing device also includes a frame predictor for determining a difference between content of a first frame and content of a second frame.  The first and second frames are adjacent in the sequence of frames.  The difference between the content of the first and second frames is represented, in part, by a velocity associated with changes in an image included in the content of first frame compared to an image included in the content of the second frame; FIG. 1; Col 4, lines 15-40, the visual quality of the frame sequence 102 provided by a lower frame rate (e.g., 30 fps); Col 10, lines 17-22, the playback frame rate corresponding to the frame rate; Col 4, lines 52-60, for example, content represented in one or more frames of the sequence 102 may be used for frame production.  Adjacent frame pairs (e.g., frames 104a and 104b) between which a predicted frame is to be inserted, can be used for producing a predicted frame (e.g., 108a); FIG. 3; Col 7, lines 46-67 to Col 8, lines 1-28, in this arrangement, depth information stored in the depth buffers 312a, 312b is used for frame prediction.  In particular, the production path 306 includes a velocity calculator 314 that uses the depth information from the depth buffers 312a, 312b to represent the change of the model 308a (e.g., represented in frame 104a) compared to the model 308b (e.g., represented in frame 104b) ... Based upon information from the depth buffers 312a, 312b and the additional data 316, the velocity calculator 314 calculates a velocity for one or more points represented in each of the frames 104a, 104b.  In general, such velocities represent the changes experienced by content of one frame (e.g., frame 104a) to another frame (e.g., frame 104b) … By calculating the velocities for each pixel or pixel group, a range can be determined that represents the change in content from the frame 104a to the frame 104b (or more, if additional frames are used)), and 
Col 8, lines 18-28, by calculating the velocities for each pixel or pixel group, a range can be determined that represents the change in content from the frame 104a to the frame 104b (or more, if additional frames are used); FIG. 5; Col 10, lines 36-46,  timing characteristics associated with a frame sequence may also be used to identify insertion locations for the intermediate frames.  For example, a time period between two produced frames (in a frame sequence) may be used for defining one or more insertion locations.  The frame rate for presenting a video sequence may also be used for defining insertion locations.  For example, the time period between frames may be determined from a frame rate, measured, or using one or more other techniques.  The time period between frames can then be divided (e.g., divided in half) to identify insertion locations).  30  

	Regarding claim 3, Andreev discloses everything claimed as applied above (see claim 2), and Andreev further disclose wherein a plurality of reference ranges are set for the plurality of images (Col 9, lines 66-67 to Col 10, lines 1-9, referring to FIG. 5, upon producing an intermediate frame or multiple intermediate frames (e.g., the intermediate frames 210) one or more methodologies and techniques may be implemented for identifying one or more insertion points in a frame sequence and inserting the intermediate frames; Col 10, lines 47-67 to Col 11, lines 1-15, a time delay 502 represents the amount of time that separates frame 104a and 104b (using a mid-frame point as reference points).  One or more events may be used to define this time delay 502, for example, buffer operations such as switching between respective buffers to access each of the frames 104a, 104b may define the time period.  Based upon the frame rate (e.g., 30 fps) for presenting the frames, this time delay (e.g., 33 milliseconds) may be predefined and used … a time delay 506 between frames 104b and 104c (again, based on the initial frame rate)), each reference range indicating a count of 25frames for which a single interpolation image is to be inserted (Col 10, lines 47-67 to Col 11, lines 1-15, a time delay 502 indicated two frames104a, 104b for inserting the predicted intermediate frame (e.g., frame 108a); a time delay 506 indicated two frames104b, 104c for inserting the predicted intermediate frame (e.g., frame 108b)), and 
wherein the insertion position of the interpolation image is identified within each reference range is based on the identified difference of respective images included in each reference range (Col 2, lines 26-40, the computing device also includes a frame predictor for determining a difference between content of a first frame and content of a second frame.  The first and second frames are adjacent in the sequence of frames.  The difference between the content of the first and second frames is represented, in part, by a velocity associated with changes in an image included in the content of first frame compared to an image included in the content of the second frame; Col 8, lines 18-28, by calculating the velocities for each pixel or pixel group, a range can be determined that represents the change in content from the frame 104a to the frame 104b (or more, if additional frames are used); Col 10, lines 36-46,  timing characteristics associated with a frame sequence may also be used to identify insertion locations for the intermediate frames.  For example, a time period between two produced frames (in a frame sequence) may be used for defining one or more insertion locations.  The frame rate for presenting a video sequence may also be used for defining insertion locations.  For example, the time period between frames may be determined from a frame rate, measured, or using one or more other techniques.  The time period between frames can then be divided (e.g., divided in half) to identify insertion locations).

	Regarding claim 4, Andreev discloses everything claimed as applied above (see claim 3), and Andreev further disclose wherein the processor is further configured to: set the insertion position of the interpolation image (Col 10, lines 36-46,  timing characteristics associated with a frame sequence may also be used to identify insertion locations for the intermediate frames.  For example, a time period between two produced frames (in a frame sequence) may be used for defining one or more insertion locations) based on selection of 38two adjacent images (FIG. 1; Col 4, lines 52-60, for example, content represented in one or more frames of the sequence 102 may be used for frame production.  Adjacent frame pairs (e.g., frames 104a and 104b) between which a predicted frame is to be inserted, can be used for producing a predicted frame (e.g., 108a)) having a smallest identified difference from among images included within the reference range (Col 4, lines 1-40, the visual quality of the frame sequence 102 provided by a lower frame rate (e.g., 30 fps). When operating at 30 fps, the time period between frames (e.g., approximately 33 milliseconds) is used. Thus, there are two frames 104a, 104b within the reference range of the time period between frames (e.g., approximately 33 milliseconds). FIG. 3; Col 7, lines 46-67 to Col 8, lines 1-28, in this arrangement, depth information stored in the depth buffers 312a, 312b is used for frame prediction.  In particular, the production path 306 includes a velocity calculator 314 that uses the depth information from the depth buffers 312a, 312b to represent the change of the model 308a (e.g., represented in frame 104a) compared to the model 308b (e.g., represented in frame 104b) ... Based upon information from the depth buffers 312a, 312b and the additional data 316, the velocity calculator 314 calculates a velocity for one or more points represented in each of the frames 104a, 104b.  In general, such velocities represent the changes experienced by content of one frame (e.g., frame 104a) to another frame (e.g., frame 104b) … By calculating the velocities for each pixel or pixel group, a range can be determined that represents the change in content from the frame 104a to the frame 104b (or more, if additional frames are used). Thus, the difference between frames 104a, 104b having a smallest identified difference from among images included within the reference range of the time period between frames (e.g., approximately 33 milliseconds) in order to insert a predicted frame between frames 104a, 104b).

	Regarding claim 5, Andreev discloses everything claimed as applied above (see claim 2), and Andreev further disclose wherein identifying the difference 5between images having adjacent playback time points is executed on a first image and a second image (Col 2, lines 26-40, the computing device also includes a frame predictor for determining a difference between content of a first frame and content of a second frame.  The first and second frames are adjacent in the sequence of frames.  The difference between the content of the first and second frames is represented, in part, by a velocity associated with changes in an image included in the content of first frame compared to an image included in the content of the second frame; FIG. 1; Col 4, lines 15-40, the visual quality of the frame sequence 102 provided by a lower frame rate (e.g., 30 fps); Col 10, lines 17-22, the playback frame rate corresponding to the frame rate; Col 4, lines 52-60, for example, content represented in one or more frames of the sequence 102 may be used for frame production.  Adjacent frame pairs (e.g., frames 104a and 104b) between which a predicted frame is to be inserted, can be used for producing a predicted frame (e.g., 108a)), 
wherein the first and second images are related to the execution of the application program (Col 3, lines 1-22, for this particular system 100, the video content can be presented for an online application such as a video game … For example, video content may be included in a sequence of frames 102), and 
wherein the processor is configured to: 
10configure the insertion position of the interpolation image (FIG. 5; Col 10, lines 36-46,  timing characteristics associated with a frame sequence may also be used to identify insertion locations for the intermediate frames.  For example, a time period between two produced frames (in a frame sequence) may be used for defining one or more insertion locations.  The frame rate for presenting a video sequence may also be used for defining insertion locations.  For example, the time period between frames may be determined from a frame rate, measured, or using one or more other techniques.  The time period between frames can then be divided (e.g., divided in half) to identify insertion locations) based on the first image and the second image, based on detecting that the identified difference between the first image and the second image satisfies a predesignated first condition (FIG. 3; Col 7, lines 46-67 to Col 8, lines 1-28, in this arrangement, depth information stored in the depth buffers 312a, 312b is used for frame prediction.  In particular, the production path 306 includes a velocity calculator 314 that uses the depth information from the depth buffers 312a, 312b to represent the change of the model 308a (e.g., represented in frame 104a) compared to the model 308b (e.g., represented in frame 104b) ... Based upon information from the depth buffers 312a, 312b and the additional data 316, the velocity calculator 314 calculates a velocity for one or more points represented in each of the frames 104a, 104b.  In general, such velocities represent the changes experienced by content of one frame (e.g., frame 104a) to another frame (e.g., frame 104b) … By calculating the velocities for each pixel or pixel group, a range can be determined that represents the change in content from the frame 104a to the frame 104b (or more, if additional frames are used). Thus, the differences between the content of adjacent frame pairs (e.g., frames 104a and 104b) satisfies a predesignated first condition “additional frame is used” for inserting a predicted frame).

	Regarding claim 6, Andreev discloses everything claimed as applied above (see claim 5), and Andreev further disclose wherein the processor is further 15configured to FIG. 3; Col 6, lines 48-67, based upon the production of the frames 104a and 104b, one or more intermediate frames may be predicted and produced by a production path 306.  In this illustration, the predicted frame 108a is shown as being produced by the production path 306; Col 8, lines 35-62, the production path 306 also includes a frame editor 324 that uses the velocity information from the velocity buffer 320 to produce one or more intermediate frames (e.g., predicted frame 108a) … As illustrated in the figure, information and content associated with both of the frames 104a and 104b are provided (respectively by the production paths 302 and 304) to the frame editor 324 for the production of the frame 108a).

	Regarding claim 10, Andreev discloses an operation method of an electronic device, the method comprising: 
executing an application program (FIG. 1; Col 2, lines 66-67 to Col 3, lines 1-19, an exemplary video system 100 is capable of presenting video content to one or more viewers in real time … Various types of video system components and hardware may be used for displaying video … For example, one or more computer systems, hand held devices (e.g., personal digital assistants (PDAs), cellular telephones, etc.), displays (e.g., televisions); Col 12, lines 1-8, FIG. 7 shows an example of a generic computer system 700 can be used for operations of the frame predictor 204 (as shown in FIG. 2) or may be included in the game console 110; Col 12, lines 9-19, the processor 710 is capable of processing instructions for execution within the system 700; Col 2, lines 66-67 to Col 3, lines 1-19, For this particular system 100, the video content can be presented for an online application such as a video game); 
10based on detecting a frame drop (FIG. 3; Col 6, lines 12-67 to Col 8, lines 1-28, the frame predictor 204 (shown in FIG. 2) may provide the functionality of one or more of the processing stages illustrated in the figure … In one arrangement, as the frame produced by production path 302 (e.g., frame 104a) is presented (e.g., on a display) and as the production path 304 is creating the next frame (e.g., frame 104b), the production path 306 uses information from the other production paths 302, 304 to produce the predicted frame 108a; Col 7, lines 46-67 to Col 8, lines 1-28, in this arrangement, depth information stored in the depth buffers 312a, 312b is used for frame prediction.  In particular, the production path 306 includes a velocity calculator 314 that uses the depth information from the depth buffers 312a, 312b to represent the change of the model 308a (e.g., represented in frame 104a) compared to the model 308b (e.g., represented in frame 104b) ... Based upon information from the depth buffers 312a, 312b and the additional data 316, the velocity calculator 314 calculates a velocity for one or more points represented in each of the frames 104a, 104b.  In general, such velocities represent the changes experienced by content of one frame (e.g., frame 104a) to another frame (e.g., frame 104b) … By calculating the velocities for each pixel or pixel group, a range can be determined that represents the change in content from the frame 104a to the frame 104b (or more, if additional frames are used). Thus, a frame drop is detected by calculating the change in content from the frame 104a to the frame 104b when additional frames are used), identifying an insertion position of an interpolation image based on a plurality of images related to execution of the application program (Col 9, lines 66-67 to Col 10, lines 1-9, referring to FIG. 5, upon producing an intermediate frame or multiple intermediate frames (e.g., the intermediate frames 210) one or more methodologies and techniques may be implemented for identifying one or more insertion points in a frame sequence and inserting the intermediate frames.  In this illustration, frames 108a and 108b are being inserted into a frame sequence that includes frames 104a, 104b and 104c (as shown in FIG. 3).  In general, the frames being inserted (e.g., frames 108a, 108b) are inserted into positions such that a smooth video presentation is provided by the enhanced frame sequence; Col 10, lines 36-46,  Timing characteristics associated with a frame sequence may also be used to identify insertion locations for the intermediate frames.  For example, a time period between two produced frames (in a frame sequence) may be used for defining one or more insertion locations.  The frame rate for presenting a video sequence may also be used for defining insertion locations.  For example, the time period between frames may be determined from a frame rate, measured, or using one or more other techniques.  The time period between frames can then be divided (e.g., divided in half) to identify insertion locations); 
generating an interpolation image corresponding to the identified insertion position of the interpolation image (Col 6, lines 48-67, based upon the production of the frames 104a and 104b, one or more intermediate frames may be predicted and produced by a production path 306.  In this illustration, the predicted frame 108a is shown as being produced by the production path 306; Col 8, lines 35-62, the production path 306 also includes a frame editor 324 that uses the velocity information from the velocity buffer 320 to produce one or more intermediate frames (e.g., predicted frame 108a) … As illustrated in the figure, information and content associated with both of the frames 104a and 104b are provided (respectively by the production paths 302 and 304) to the frame editor 324 for the production of the frame 108a); and 
15inserting the interpolation image into at least a portion of the plurality of images according to the identified insertion position (Col 6, lines 48-67, further, the production path 306 can insert the predicted frame 108a at an appropriate location between the frames 104a and 104b).

	Regarding claim 11, Andreev discloses everything claimed as applied above (see claim 10), and Andreev further disclose wherein a plurality of reference ranges are set for the plurality of images (Col 9, lines 66-67 to Col 10, lines 1-9, referring to FIG. 5, upon producing an intermediate frame or multiple intermediate frames (e.g., the intermediate frames 210) one or more methodologies and techniques may be implemented for identifying one or more insertion points in a frame sequence and inserting the intermediate frames; Col 10, lines 47-67 to Col 11, lines 1-15, a time delay 502 represents the amount of time that separates frame 104a and 104b (using a mid-frame point as reference points).  One or more events may be used to define this time delay 502, for example, buffer operations such as switching between respective buffers to access each of the frames 104a, 104b may define the time period.  Based upon the frame rate (e.g., 30 fps) for presenting the frames, this time delay (e.g., 33 milliseconds) may be predefined and used … a time delay 506 between frames 104b and 104c (again, based on the initial frame rate)), each reference range indicating a count of frames for 20which a single interpolation image is to be inserted (Col 10, lines 47-67 to Col 11, lines 1-15, a time delay 502 indicated two frames104a, 104b for inserting the predicted intermediate frame (e.g., frame 108a); a time delay 506 indicated two frames104b, 104c for inserting the predicted intermediate frame (e.g., frame 108b)), the method further comprising: 
for a first reference range (FIG. 1; Col 4, lines 15-40, the visual quality of the frame sequence 102 provided by a lower frame rate (e.g., 30 fps); Col 4, lines 52-60, for example, content represented in one or more frames of the sequence 102 may be used for frame production.  Adjacent frame pairs (e.g., frames 104a and 104b) between which a predicted frame is to be inserted, can be used for producing a predicted frame (e.g., 108a)), identifying a difference between images having adjacent playback time points from among images included in the first reference range (Col 2, lines 26-40, the computing device also includes a frame predictor for determining a difference between content of a first frame and content of a second frame.  The first and second frames are adjacent in the sequence of frames.  The difference between the content of the first and second frames is represented, in part, by a velocity associated with changes in an image included in the content of first frame compared to an image included in the content of the second frame; Col 8, lines 18-28, by calculating the velocities for each pixel or pixel group, a range can be determined that represents the change in content from the frame 104a to the frame 104b (or more, if additional frames are used); Col 10, lines 36-46,  timing characteristics associated with a frame sequence may also be used to identify insertion locations for the intermediate frames.  For example, a time period between two produced frames (in a frame sequence) may be used for defining one or more insertion locations.  The frame rate for presenting a video sequence may also be used for defining insertion locations.  For example, the time period between frames may be determined from a frame rate, measured, or using one or more other techniques.  The time period between frames can then be divided (e.g., divided in half) to identify insertion locations), 
wherein the insertion position of the interpolation image is identified within a first reference range based on the identified difference between the images (Col 2, lines 26-40, the computing device also includes a frame predictor for determining a difference between content of a first frame and content of a second frame.  The first and second frames are adjacent in the sequence of frames.  The difference between the content of the first and second frames is represented, in part, by a velocity associated with changes in an image included in the content of first frame compared to an image included in the content of the second frame; Col 8, lines 18-28, by calculating the velocities for each pixel or pixel group, a range can be determined that represents the change in content from the frame 104a to the frame 104b (or more, if additional frames are used); Col 10, lines 36-46,  timing characteristics associated with a frame sequence may also be used to identify insertion locations for the intermediate frames.  For example, a time period between two produced frames (in a frame sequence) may be used for defining one or more insertion locations.  The frame rate for presenting a video sequence may also be used for defining insertion locations.  For example, the time period between frames may be determined from a frame rate, measured, or using one or more other techniques.  The time period between frames can then be divided (e.g., divided in half) to identify insertion locations).     

	Regarding claim 12, Andreev discloses everything claimed as applied above (see claim 11), and Andreev further disclose wherein the insertion position of the interpolation image is selected (Col 10, lines 36-46,  timing characteristics associated with a frame sequence may also be used to identify insertion locations for the intermediate frames.  For example, a time period between two produced frames (in a frame sequence) may be used for defining one or more insertion locations) as disposed between two images (FIG. 1; Col 4, lines 52-60, for example, content represented in one or more frames of the sequence 102 may be used for frame production.  Adjacent frame pairs (e.g., frames 104a and 104b) between which a predicted frame is to be inserted, can be used for producing a predicted frame (e.g., 108a)) within the first reference range that have a smallest difference among all adjacent pairs of images within the first reference range (Col 4, lines 1-40, the visual quality of the frame sequence 102 provided by a lower frame rate (e.g., 30 fps). When operating at 30 fps, the time period between frames (e.g., approximately 33 milliseconds) is used. Thus, there are two frames 104a, 104b within the reference range of the time period between frames (e.g., approximately 33 milliseconds). FIG. 3; Col 7, lines 46-67 to Col 8, lines 1-28, in this arrangement, depth information stored in the depth buffers 312a, 312b is used for frame prediction.  In particular, the production path 306 includes a velocity calculator 314 that uses the depth information from the depth buffers 312a, 312b to represent the change of the model 308a (e.g., represented in frame 104a) compared to the model 308b (e.g., represented in frame 104b) ... Based upon information from the depth buffers 312a, 312b and the additional data 316, the velocity calculator 314 calculates a velocity for one or more points represented in each of the frames 104a, 104b.  In general, such velocities represent the changes experienced by content of one frame (e.g., frame 104a) to another frame (e.g., frame 104b) … By calculating the velocities for each pixel or pixel group, a range can be determined that represents the change in content from the frame 104a to the frame 104b (or more, if additional frames are used). Thus, the difference between frames 104a, 104b having a smallest identified difference from among images included within the reference range of the time period between frames (e.g., approximately 33 milliseconds) in order to insert a predicted frame between frames 104a, 104b).

	Regarding claim 13, Andreev discloses everything claimed as applied above (see claim 10), and Andreev further disclose wherein the identifying the insertion position of the interpolation image further comprises: 
identifying differences between images having adjacent playback time points from among the plurality of images (Col 2, lines 26-40, the computing device also includes a frame predictor for determining a difference between content of a first frame and content of a second frame.  The first and second frames are adjacent in the sequence of frames.  The difference between the content of the first and second frames is represented, in part, by a velocity associated with changes in an image included in the content of first frame compared to an image included in the content of the second frame; FIG. 1; Col 4, lines 15-40, the visual quality of the frame sequence 102 provided by a lower frame rate (e.g., 30 fps); Col 10, lines 17-22, the playback frame rate corresponding to the frame rate; Col 4, lines 52-60, for example, content represented in one or more frames of the sequence 102 may be used for frame production.  Adjacent frame pairs (e.g., frames 104a and 104b) between which a predicted frame is to be inserted, can be used for producing a predicted frame (e.g., 108a); FIG. 3; Col 7, lines 46-67 to Col 8, lines 1-28, in this arrangement, depth information stored in the depth buffers 312a, 312b is used for frame prediction.  In particular, the production path 306 includes a velocity calculator 314 that uses the depth information from the depth buffers 312a, 312b to represent the change of the model 308a (e.g., represented in frame 104a) compared to the model 308b (e.g., represented in frame 104b) ... Based upon information from the depth buffers 312a, 312b and the additional data 316, the velocity calculator 314 calculates a velocity for one or more points represented in each of the frames 104a, 104b.  In general, such velocities represent the changes experienced by content of one frame (e.g., frame 104a) to another frame (e.g., frame 104b) … By calculating the velocities for each pixel or pixel group, a range can be determined that represents the change in content from the frame 104a to the frame 104b (or more, if additional frames are used)), 
Col 8, lines 18-28, by calculating the velocities for each pixel or pixel group, a range can be determined that represents the change in content from the frame 104a to the frame 104b (or more, if additional frames are used); FIG. 5; Col 10, lines 36-46, timing characteristics associated with a frame sequence may also be used to identify insertion locations for the intermediate frames.  For example, a time period between two produced frames (in a frame sequence) may be used for defining one or more insertion locations.  The frame rate for presenting a video sequence may also be used for defining insertion locations.  For example, the time period between frames may be determined from a frame rate, measured, or using one or more other techniques.  The time period between frames can then be divided (e.g., divided in half) to identify insertion locations).

	Regarding claim 14, Andreev discloses everything claimed as applied above (see claim 13), and Andreev further disclose wherein identifying the differences between the images comprises: 
10dividing a first image and a second image having adjacent playback time points among the plurality of images into a first number of regions using a first segmentation method (FIG. 3; Col 7, lines 46-67 to Col 8, lines 1-28, in this arrangement, depth information stored in the depth buffers 312a, 312b is used for frame prediction.  In particular, the production path 306 includes a velocity calculator 314 that uses the depth information from the depth buffers 312a, 312b to represent the change of the model 308a (e.g., represented in frame 104a) compared to the model 308b (e.g., represented in frame 104b) ... Based upon information from the depth buffers 312a, 312b and the additional data 316, the velocity calculator 314 calculates a velocity for one or more points represented in each of the frames 104a, 104b.  In general, such velocities represent the changes experienced by content of one frame (e.g., frame 104a) to another frame (e.g., frame 104b) … In one arrangement, the velocities are determined on a per pixel basis, while in some arrangements the velocities may be determined for blocks of pixels.  In general, neighboring pixels tend to change in a similar manner.  As such, block processing may be used by the production path 306.  For example, eight-by-eight pixel blocks may be defined and a frame may be grouped into non-overlapping pixel blocks for processing; FIG. 4; Col 8, lines 25-31, the frame predictor 204 may also execute optional operations that include grouping 404 portions (e.g., pixels) of some (or all) of the produced frame content.  For example, pixels may be grouped in preparation of processing frame content in a pixel block manner); 
identifying differences between corresponding regions among the first image and the second image (Col 8, lines 32-51, operations of the frame predictor 204 may also include determining 406 changes among the content of two or more frames.  Such changes may be based upon, for example, velocities (calculated from depth values) associated with corresponding pixels from content for each frame (or from pixel blocks).  For example, a frame can consist of 1,296,000 pixels and correspond to a resolution of 1440 pixels by 900 pixels.  For pixel based processing, a velocity may be calculated (and stored in a velocity buffer) that includes 1,296,000 values.  For an example of block pixel processing, the frame (with 1440 by 900 resolution) may be processed such that 8 pixel groups are formed, thereby producing 162,000 pixel groups. As such, for this example, a velocity buffer can be used that stores 162,000 values.  In addition to calculating velocities to represent the differences between the content of two frames); and 
15identifying the difference between the first image and the second image based on the identified differences between the corresponding regions (Col 8, lines 18-28, by calculating the velocities for each pixel or pixel group, a range can be determined that represents the change in content from the frame 104a to the frame 104b (or more, if additional frames are used).  Similar ranges can be determined for other pixels (or pixel blocks) and can represent frame differences as provided by the velocity calculator 314).

	Regarding claim 15, Andreev discloses everything claimed as applied above (see claim 14), and Andreev further disclose wherein the insertion position of the interpolation image is configured based on the first image and the second image (FIG. 1; Col 4, lines 52-60, for example, content represented in one or more frames of the sequence 102 may be used for frame production.  Adjacent frame pairs (e.g., frames 104a and 104b) between which a predicted frame is to be inserted, can be used for producing a predicted frame (e.g., 108a)), when 20the difference between the first image and the second image satisfies a predesignated first condition (Col 8, lines 18-28, by calculating the velocities for each pixel or pixel group, a range can be determined that represents the change in content from the frame 104a to the frame 104b (or more, if additional frames are used). Thus, the differences between the content of adjacent frame pairs (e.g., frames 104a and 104b) satisfies a predesignated first condition “additional frame is used” for inserting a predicted frame).

	Regarding claim 16, Andreev discloses everything claimed as applied above (see claim 15), and Andreev further disclose wherein the interpolation image is generated using a frame interpolation based on the first image and the second image (FIG. 3; Col 6, lines 48-67, based upon the production of the frames 104a and 104b, one or more intermediate frames may be predicted and produced by a production path 306.  In this illustration, the predicted frame 108a is shown as being produced by the production path 306; Col 8, lines 35-62, the production path 306 also includes a frame editor 324 that uses the velocity information from the velocity buffer 320 to produce one or more intermediate frames (e.g., predicted frame 108a) … As illustrated in the figure, information and content associated with both of the frames 104a and 104b are provided (respectively by the production paths 302 and 304) to the frame editor 324 for the production of the frame 108a).   10

	Regarding claim 20, Andreev discloses an electronic device comprising: 
15a display device (FIG. 1; Col 2, lines 66-67 to Col 3, lines 1-19, an exemplary video system 100 is capable of presenting video content to one or more viewers in real time … Various types of video system components and hardware may be used for displaying video … For example, one or more computer systems, hand held devices (e.g., personal digital assistants (PDAs), cellular telephones, etc.), displays (e.g., televisions); Col 12, lines 1-8, FIG. 7 shows an example of a generic computer system 700 can be used for operations of the frame predictor 204 (as shown in FIG. 2) or may be included in the game console 110; Col 12, lines 32-37, in another implementation, the input/output device 740 includes a display unit for displaying graphical user interfaces); and 
a processor operatively connected to the display device (Col 12, lines 9-19, the system 700 includes a processor 710, a memory 720, a storage device 730, and an input/output device 740.  Each of the components 710, 720, 730, and 740 are interconnected using a system bus 750), wherein the processor is configured to: 
execute an application program (Col 12, lines 9-19, the processor 710 is capable of processing instructions for execution within the system 700; Col 2, lines 66-67 to Col 3, lines 1-19, For this particular system 100, the video content can be presented for an online application such as a video game); 
identify a difference between images having adjacent playback time points 20among a plurality of images related to execution of the application program (Col 2, lines 26-40, the computing device also includes a frame predictor for determining a difference between content of a first frame and content of a second frame.  The first and second frames are adjacent in the sequence of frames.  The difference between the content of the first and second frames is represented, in part, by a velocity associated with changes in an image included in the content of first frame compared to an image included in the content of the second frame; FIG. 1; Col 4, lines 15-40, the visual quality of the frame sequence 102 provided by a lower frame rate (e.g., 30 fps); Col 10, lines 17-22, the playback frame rate corresponding to the frame rate; Col 4, lines 52-60, for example, content represented in one or more frames of the sequence 102 may be used for frame production.  Adjacent frame pairs (e.g., frames 104a and 104b) between which a predicted frame is to be inserted, can be used for producing a predicted frame (e.g., 108a); FIG. 3; Col 6, lines 12-67 to Col 8, lines 1-28, the frame predictor 204 (shown in FIG. 2) may provide the functionality of one or more of the processing stages illustrated in the figure … In one arrangement, as the frame produced by production path 302 (e.g., frame 104a) is presented (e.g., on a display) and as the production path 304 is creating the next frame (e.g., frame 104b), the production path 306 uses information from the other production paths 302, 304 to produce the predicted frame 108a; Col 7, lines 46-67 to Col 8, lines 1-28, in this arrangement, depth information stored in the depth buffers 312a, 312b is used for frame prediction.  In particular, the production path 306 includes a velocity calculator 314 that uses the depth information from the depth buffers 312a, 312b to represent the change of the model 308a (e.g., represented in frame 104a) compared to the model 308b (e.g., represented in frame 104b) ... Based upon information from the depth buffers 312a, 312b and the additional data 316, the velocity calculator 314 calculates a velocity for one or more points represented in each of the frames 104a, 104b.  In general, such velocities represent the changes experienced by content of one frame (e.g., frame 104a) to another frame (e.g., frame 104b) … By calculating the velocities for each pixel or pixel group, a range can be determined that represents the change in content from the frame 104a to the frame 104b (or more, if additional frames are used)); 
identify an insertion position of an interpolation image based on the identified difference between the images (Col 8, lines 18-28, by calculating the velocities for each pixel or pixel group, a range can be determined that represents the change in content from the frame 104a to the frame 104b (or more, if additional frames are used); FIG. 5; Col 10, lines 36-46,  timing characteristics associated with a frame sequence may also be used to identify insertion locations for the intermediate frames.  For example, a time period between two produced frames (in a frame sequence) may be used for defining one or more insertion locations.  The frame rate for presenting a video sequence may also be used for defining insertion locations.  For example, the time period between frames may be determined from a frame rate, measured, or using one or more other techniques.  The time period between frames can then be divided (e.g., divided in half) to identify insertion locations); 
generate an interpolation image corresponding to the identified insertion position of the interpolation image (Col 6, lines 48-67, based upon the production of the frames 104a and 104b, one or more intermediate frames may be predicted and produced by a production path 306.  In this illustration, the predicted frame 108a is shown as being produced by the production path 306; Col 8, lines 35-62, the production path 306 also includes a frame editor 324 that uses the velocity information from the velocity buffer 320 to produce one or more intermediate frames (e.g., predicted frame 108a) … As illustrated in the figure, information and content associated with both of the frames 104a and 104b are provided (respectively by the production paths 302 and 304) to the frame editor 324 for the production of the frame 108a); and 
25insert the interpolation image into at least a portion of the plurality of images based on the identified insertion position (Col 6, lines 48-67, further, the production path 306 can insert the predicted frame 108a at an appropriate location between the frames 104a and 104b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Andreev (U.S. Patent No. 8,619,198 B1) in view of Kokaram et al (U.S. Patent No. 9,300,906 B2).

	Regarding claim 7, Andreev discloses everything claimed as applied above (see claim 5).
However, Andreev does not specifically disclose wherein the processor is further configured to: 

In the similar field of endeavor, Kokaram discloses (Abstract, a method and apparatus for performing pull frame interpolation are provided.  Pull frame interpolation may include identifying a plurality of input video frames, generating a plurality of motion vectors indicating motion from a first frame of the plurality of input video frames to a second frame of the plurality of input video frames, identifying an interpolation point between the first frame and the second frame, generating a plurality of candidate interpolation motion vectors indicating motion from the first frame to the interpolation point and from the second frame to the interpolation point based on the plurality of motion vectors, selecting an interpolation motion vector from the plurality of candidate interpolation motion vectors based on a metric, and generating an interpolated frame at the interpolation point based on the selected interpolation motion vector) wherein the processor (FIG. 1; processor 140) is further configured to: 
20identify a difference between the second image and a third image having adjacent playback time points among the plurality of images (FIG. 11 shows a diagram of an example of pull frame interpolation in accordance with implementations of this disclosure; Col 17, lines 13-18, input frames, such as the input frames 810/812/814/816 shown in FIG. 8 may be identified at 1100.  The sequence of frames may include a frame at position t-1, a frame at position t, a frame at position t+1, and a frame at position t+2. Thus, a frame “816” at position t-1 is a first image, a frame “810” at position t is a second image, a frame “812” at position t+1 is a third image; Col 17, lines 21-28, in some implementations, motion may be generated for input frames at 1110.  For example, motion fields may be computed between frame pairs t, t-1; t, t+1; t+1, t; t+1, t+2.  Any motion estimation (prediction) process can be used, such as block matching or optic flow motion estimation.  The motion fields may be used to initialize dt,t-1; dt,t+1 respectively; Col 17, lines 28-40, In some implementations, motion smoothness may be determined at 1120.  Determining motion smoothness may include determining whether the motion smoothness is low at 1122 (if “YES” is determined at 1122, candidate interpolation motion vectors (hits) may be generated at 1130) The motion fields between the existing frames of some scenes, such as badly illuminated scenes or scenes shot with a low original frame rate that include high motion content, may not be temporally or spatially consistent (low motion smoothness) and generation of a high quality interpolated frame may be unlikely.  For frames exhibiting low motion smoothness an input frame, such as the frame at t or the frame at t+1, may be repeated as the interpolated frame. Thus, difference of motion field between a frame “810” at position t and a frame “812” at position t+1 satisfies the predesignated first condition “the motion smoothness is low”), based on detecting that the identified difference between the first image and the second image does not satisfy the predesignated first condition (Col 17, lines 28-40, determining whether the motion smoothness is low at 1122, repeating an input frame as the interpolated frame at 1124 if “NO” is determined at 1122, For example, motion fields is computed between frame pairs t, t-1. Thus, the difference of motion field between a frame “816” at position t-1 and a frame “810” at position t does not satisfy the predesignated first condition “the motion smoothness is low”).  25
	Andreev and Kokaram are analogous art because both pertain to utilize the method for determining the difference between content of adjacent frames to generate an intermediate image. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system taught by Andreev incorporate the teachings of Kokaram, and applying the method for performing pull frame interpolation taught by Kokaram to have function for calculating the difference of motion fields between each adjacent frames and determining whether the motion smoothness is low between each adjacent frames, and doing so would have been providing for generating an intermediate frame based on whether the difference of motion fields between each adjacent frames meets the condition. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Andreev according to the relied-upon teachings of Kokaram to obtain the invention as specified in claim.

	Regarding claim 17, Andreev discloses everything claimed as applied above (see claim 15).
However, Andreev does not specifically disclose further comprising: 
identifying a difference between the second image and a third image having adjacent playback time points among the plurality of images, based on detecting that 
In the similar field of endeavor, Kokaram discloses (Abstract, a method and apparatus for performing pull frame interpolation are provided.  Pull frame interpolation may include identifying a plurality of input video frames, generating a plurality of motion vectors indicating motion from a first frame of the plurality of input video frames to a second frame of the plurality of input video frames, identifying an interpolation point between the first frame and the second frame, generating a plurality of candidate interpolation motion vectors indicating motion from the first frame to the interpolation point and from the second frame to the interpolation point based on the plurality of motion vectors, selecting an interpolation motion vector from the plurality of candidate interpolation motion vectors based on a metric, and generating an interpolated frame at the interpolation point based on the selected interpolation motion vector) wherein the processor (FIG. 1; processor 140) further comprising: 
identifying a difference between the second image and a third image having adjacent playback time points among the plurality of images (FIG. 11 shows a diagram of an example of pull frame interpolation in accordance with implementations of this disclosure; Col 17, lines 13-18, input frames, such as the input frames 810/812/814/816 shown in FIG. 8 may be identified at 1100.  The sequence of frames may include a frame at position t-1, a frame at position t, a frame at position t+1, and a frame at position t+2. Thus, a frame “816” at position t-1 is a first image, a frame “810” at position t is a second image, a frame “812” at position t+1 is a third image; Col 17, lines 21-28, in some implementations, motion may be generated for input frames at 1110.  For example, motion fields may be computed between frame pairs t, t-1; t, t+1; t+1, t; t+1, t+2.  Any motion estimation (prediction) process can be used, such as block matching or optic flow motion estimation.  The motion fields may be used to initialize dt,t-1; dt,t+1 respectively; Col 17, lines 28-40, In some implementations, motion smoothness may be determined at 1120.  Determining motion smoothness may include determining whether the motion smoothness is low at 1122 (if “YES” is determined at 1122, candidate interpolation motion vectors (hits) may be generated at 1130) The motion fields between the existing frames of some scenes, such as badly illuminated scenes or scenes shot with a low original frame rate that include high motion content, may not be temporally or spatially consistent (low motion smoothness) and generation of a high quality interpolated frame may be unlikely.  For frames exhibiting low motion smoothness an input frame, such as the frame at t or the frame at t+1, may be repeated as the interpolated frame. Thus, difference of motion field between a frame “810” at position t and a frame “812” at position t+1 satisfies the predesignated first condition “the motion smoothness is low”), based on detecting that the identified difference between the first image and the second image does not satisfy the 30predesignated first condition20 (Col 17, lines 28-40, determining whether the motion smoothness is low at 1122, repeating an input frame as the interpolated frame at 1124 if “NO” is determined at 1122, For example, motion fields is computed between frame pairs t, t-1. Thus, the difference of motion field between a frame “816” at position t-1 and a frame “810” at position t does not satisfy the predesignated first condition “the motion smoothness is low”).  25
	Andreev and Kokaram are analogous art because both pertain to utilize the method for determining the difference between content of adjacent frames to generate an intermediate image. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system taught by Andreev incorporate the teachings of Kokaram, and applying the method for performing pull frame interpolation taught by Kokaram to have function for calculating the difference of motion fields between each adjacent frames and determining whether the motion smoothness is low between each adjacent frames, and doing so would have been providing for generating an intermediate frame based on whether the difference of motion fields between each adjacent frames meets the condition. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Andreev according to the relied-upon teachings of Kokaram to obtain the invention as specified in claim.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Andreev (U.S. Patent No. 8,619,198 B1) in view of WANG et al (U.S. Patent Application Publication 2019/0279028 A1).

	Regarding claim 9, Andreev discloses everything claimed as applied above (see claim 2), and Andreev further disclose wherein identifying the insertion 5position of the interpolation image is further based on the identified difference between the images FIG. 3; Col 8, lines 18-28, by calculating the velocities for each pixel or pixel group, a range can be determined that represents the change in content from the frame 104a to the frame 104b (or more, if additional frames are used); FIG. 5; Col 10, lines 36-46,  timing characteristics associated with a frame sequence may also be used to identify insertion locations for the intermediate frames.  For example, a time period between two produced frames (in a frame sequence) may be used for defining one or more insertion locations.  The frame rate for presenting a video sequence may also be used for defining insertion locations.  For example, the time period between frames may be determined from a frame rate, measured, or using one or more other techniques.  The time period between frames can then be divided (e.g., divided in half) to identify insertion locations).
	Andreev discloses that the operations of the frame predictor utilizes functions to calculating the velocities for each pixel or pixel group to determine the difference between content of adjacent frames and the result will be used to identify the insertion 5position of the interpolation image. However, Andreev does not specifically disclose 
a Q-learning result utilizing the identified difference between the images.
	In the similar field of endeavor, WANG discloses (Abstract, the present disclosure provides a method and an apparatus for object re-identification, capable of solving the problem in the related art associated with inefficiency and low accuracy of object re-identification based on multiple frames of images.  The method includes, for each pair of objects: selecting one of a set of images associated with each of the pair of objects, to constitute a pair of current images for the pair of objects; inputting the pair of current images to a preconfigured feature extraction network, to obtain feature information for the pair of current images; determining whether the pair of objects are one and the same object based on the feature information for the pair of current images and feature information for one or more pairs of historical images for the pair of objects by using a preconfigured re-identification network; and outputting a determination result of said determining when the determination result is that the pair of objects are one and the same object or that the pair of objects are not one and the same object …) a Q-learning result utilizing the identified difference between the images (Paragraph [0082], in an example, more specifically, the feature extraction network and the re-identification network may be iteratively trained as follows.  First, one image may be selected randomly from each of two sets of images associated with two objects in a pair of current objects respectively to constitute a pair of current images.  Second, feature information for the pair of current images is extracted using the feature extraction network.  Then, input information to the re-identification network is calculated based on the feature information for the pair of current images and feature information for the one or more pairs of historical images for the pair of current objects.  Finally, the re-identification network is trained using a deep Q-learning network to learn decision behavior; paragraph [0091], FIG. 7 shows an apparatus for object re-identification; paragraph [0097], in some embodiments, the determining sub-unit may be configured to: input the input information to the re-identification network; and calculate for the pair of objects, by using the re-identification network, an evaluation value for each of a result that the pair of objects are one and the same object, a result that the pair of objects are not one and the same object or a result that it is uncertain whether the pair of objects are one and the same object, and determine one of the results that has the largest evaluation value as the determination result).
	Andreev and WANG are analogous art because both pertain to utilize the method for determining the difference between content of two images. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system taught by Andreev incorporate with the re-identification network taught by WANG to use a deep Q-learning network to learn the difference between two images in order to provide the results of the identified difference for the frame predictor to identify the insertion 5position of the interpolation image. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Andreev according to the relied-upon teachings of WANG to obtain the invention as specified in claim.

	Regarding claim 19, Andreev discloses everything claimed as applied above (see claim 11), and Andreev further disclose wherein identifying the insertion position of the interpolation image is further based on the identified difference between the images (FIG. 3; Col 8, lines 18-28, by calculating the velocities for each pixel or pixel group, a range can be determined that represents the change in content from the frame 104a to the frame 104b (or more, if additional frames are used); FIG. 5; Col 10, lines 36-46,  timing characteristics associated with a frame sequence may also be used to identify insertion locations for the intermediate frames.  For example, a time period between two produced frames (in a frame sequence) may be used for defining one or more insertion locations.  The frame rate for presenting a video sequence may also be used for defining insertion locations.  For example, the time period between frames may be determined from a frame rate, measured, or using one or more other techniques.  The time period between frames can then be divided (e.g., divided in half) to identify insertion locations).
	Andreev discloses that the operations of the frame predictor utilizes functions to calculating the velocities for each pixel or pixel group to determine the difference between content of adjacent frames and the result will be used to identify the insertion 5position of the interpolation image. However, Andreev does not specifically disclose 
a Q-learning result utilizing the identified difference between the images.
	In the similar field of endeavor, WANG discloses (Abstract, the present disclosure provides a method and an apparatus for object re-identification, capable of solving the problem in the related art associated with inefficiency and low accuracy of object re-identification based on multiple frames of images.  The method includes, for each pair of objects: selecting one of a set of images associated with each of the pair of objects, to constitute a pair of current images for the pair of objects; inputting the pair of current images to a preconfigured feature extraction network, to obtain feature information for the pair of current images; determining whether the pair of objects are one and the same object based on the feature information for the pair of current images and feature information for one or more pairs of historical images for the pair of objects by using a preconfigured re-identification network; and outputting a determination result of said determining when the determination result is that the pair of objects are one and the same object or that the pair of objects are not one and the same object …) a Q-learning result utilizing the identified difference between the images (Paragraph [0082], in an example, more specifically, the feature extraction network and the re-identification network may be iteratively trained as follows.  First, one image may be selected randomly from each of two sets of images associated with two objects in a pair of current objects respectively to constitute a pair of current images.  Second, feature information for the pair of current images is extracted using the feature extraction network.  Then, input information to the re-identification network is calculated based on the feature information for the pair of current images and feature information for the one or more pairs of historical images for the pair of current objects.  Finally, the re-identification network is trained using a deep Q-learning network to learn decision behavior; paragraph [0091], FIG. 7 shows an apparatus for object re-identification; paragraph [0097], in some embodiments, the determining sub-unit may be configured to: input the input information to the re-identification network; and calculate for the pair of objects, by using the re-identification network, an evaluation value for each of a result that the pair of objects are one and the same object, a result that the pair of objects are not one and the same object or a result that it is uncertain whether the pair of objects are one and the same object, and determine one of the results that has the largest evaluation value as the determination result).


Allowable Subject Matter
Claims 8 and 18 have no prior art rejection but rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, but would be allowable if each claim being amended to avoid the 112 (b) rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Dependent claims 8 and 16 depend from dependent claims 7 and 17. Each claim provides additional limitations to support “identifying the difference” between two images. Claim 8 recites “dividing the first image and the second image into a first number of regions based on a first segmentation method; identifying a count of consecutive failures in which corresponding regions of the 30first image and the second image fail to meet the predesignated first condition”. Claim 18 depends from dependent identifying a count of consecutive failures in which corresponding regions of the 30first image and the second image fail to meet the predesignated first condition; and dividing the second image and the third image into a second number of regions based on a second segmentation method different from the first segmentation method to 39identify the difference between the images, when the count of consecutive failures satisfies a predesignated second condition”. The search result fails to disclose or make obvious the claimed invention as a whole. None of the prior art cited alone or in combination provides the motivation to teach the above limitations recited in claims 8 and 18.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XILIN GUO/Primary Examiner, Art Unit 2616